Citation Nr: 9923575	
Decision Date: 08/19/99    Archive Date: 08/26/99

DOCKET NO.  95-21 391	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to compensation benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151 for a psychiatric disorder, 
based on medical treatment accorded during VA 
hospitalizations from February to April 1980 and from July 
1980 to January 1981.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert A. Leaf, Counsel


INTRODUCTION

The veteran served on active duty from January 1944 to May 
1946.

The Board of Veterans' Appeals (Board) initially received 
this case on appeal from an April 1995 regional office (RO) 
rating decision.  The Board remanded this case in November 
1996 and in March 1998 for further development of the medical 
record.  The case has been returned to the Board for 
continuation of appellate review.


REMAND

This case was remanded to the RO in November 1996 and again 
in March 1998.  The remand orders collectively discuss the 
Board's view of the medical record and set forth several 
matters for development.  

Pursuant to the remand orders, the RO complied with the 
request for additional development of the record to obtain 
any private clinical records of treatment for a psychiatric 
disorder that the veteran had since February 1994.  In 
addition, the RO has now partially complied with the request 
to obtain additional VA medical records.  In this regard, the 
claims folder documents several RO attempts to obtain certain 
specified medical records from the VA medical centers at New 
Orleans, Louisiana and Biloxi, Mississippi. 

The remand orders specified hospital clinical records or 
certified copies thereof regarding the veteran's treatment at 
the Department of Veterans Affairs Medical Center (VAMC) New 
Orleans from February 1980 to April 1980 and at VAMC Biloxi 
from July 1980 to January 1981.  As well, the remand orders 
specified copies of VA outpatient records reflecting any 
treatment the veteran may have had for depression with the 
medication, Amoxapine, from the time of his discharge from 
the hospital in April 1980 to the time of his 
rehospitalization in July 1980.

A review of the claims folder discloses that the VAMC Biloxi 
advised the RO, by a memorandum dated November 27, 1998, that 
the veteran's medical records had been lost.  VAMC Biloxi 
also advised that a nationwide search for the veteran's 
medical records had brought no responses.  This is considered 
an adequate records search by the Biloxi VAMC.

Since the March 1998 Board remand, the RO made three requests 
for pertinent medical records at the New Orleans VAMC.  The 
RO's March 1999 rating decision informs that the VAMC New 
Orleans, in a reply dated December 4, 1998, stated that there 
were no medical records relating to the veteran at that 
facility and that any records which might have existed were 
lost.  Upon examining the document to which the RO apparently 
refers, the Board can find no indication of any response from 
the VAMC New Orleans.  What is in the claims folder is a copy 
of the RO's second request, dated June 11, 1998, to VAMC New 
Orleans for pertinent medical records.  This document was 
returned to the RO and dated stamped as having been received 
by the RO on December 4, 1998.  It contains no comments from 
the New Orleans VAMC about a search for medical records or 
about lost medical records. 

Besides requesting VA medical records, the Board's March 1998 
remand specified that the veteran was to be scheduled for a 
psychiatric examination by a physician who had not previously 
examined the veteran, and who had reviewed the clinical 
records which, it was anticipated, would have been associated 
with claims folder during development undertaken on remand.  
In particular, the Board emphasized the need for this 
examination, pointing out that a July 1997 psychiatric 
examination was inadequate for purposes of adjudicating this 
claim.  However, the RO recertified the record to the Board 
without scheduling the requested examination, apparently 
after it determined that the additional clinical records 
could not be obtained.

The Board again directs the RO's attention to the body of its 
November 1996 remand.  This remand explains what evidence was 
of record at the that time.  It included a summary, without 
hospital clinical records, of the veteran's hospitalization 
at the New Orleans VA hospital from February 1980 to April 
1980; a summary, without hospital clinical records, of the 
veteran's hospitalization at the Biloxi VA hospital from July 
1980 to January 1981; and reports of outpatient treatment at 
the VAMC Asheville, North Carolina in August 1993, September 
1993, and February 1994.  As such, the Board wants to make 
clear that, irrespective of whether additional hospital 
clinical or outpatient records can be obtained, a further VA 
psychiatric examination is required.

The Court of Appeals for Veterans Claims (Court) has held 
that a Board (or Court) remand confers on the veteran, as a 
matter of law, the right to compliance with the remand 
orders, that the Board remand imposes a concomitant duty to 
ensure compliance with the terms of the remand on the VA, and 
that, moreover, where remand orders of the Board (or Court) 
are not complied with, "the Board itself errs in failing to 
insure compliance."  Stegall v. West, 11 Vet. App. 268 
(1998). 

While the Board regrets the further delay in final 
adjudication imposed by this remand action, the record as 
currently constituted cannot be the basis of a fair 
determination.  The Board may not base its determinations on 
its own unsubstantiated opinion, but is free to supplement 
the record by ordering a medical examination where the 
medical evidence of record is insufficient.  Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).  

Under the circumstances, the case is REMANDED for the 
following actions:

1.  The RO should again attempt to obtain 
the complete, original hospital clinical 
records of the veteran's hospitalization 
at the VA Hospital in New Orleans, 
Louisiana from February to April 1980, or 
certified copies thereof, for association 
with the claims folder.  Further, the RO 
should again attempt to obtain from the 
VA outpatient treatment clinic in New 
Orleans the complete VA outpatient 
treatment records reflecting any 
treatment the veteran may have had for 
depression with the medication Amoxapine 
from the time of his discharge from the 
hospital in April 1980 to the time of his 
rehospitalization in July 1980, for 
association with the claims folder.  If 
the VAMC New Orleans determines that the 
requested records no longer exist or are 
irretrievably lost, that facility should 
so state in a memorandum and the 
memorandum should be placed in the claims 
folder.  

2.  Thereafter, the RO should afford the 
veteran the type of psychiatric 
examination delineated in instruction #4 
of the March 1998 remand order.  The 
examination should be performed, even if 
additional medical records are not 
secured.  In the event the additional 
medical records requested are not 
obtained, the RO should direct the 
examiner's attention to the summaries of 
VA hospitalization from February 1980 to 
April 1980 and from July 1980 to January 
1981; and to VA outpatient clinic records 
dated in August 1993, September 1993, and 
February 1994, all of which are currently 
in the claims folder.  The claims folder 
and copies of these remand orders must be 
made available to the examiner for study 
prior to the examination.  The examiner 
must state in his/her report that the 
claims folder has been reviewed in 
connection with the examination.

3.  When the development requested above 
has been completed, the case should be 
further reviewed by the RO.  The RO must 
examine the claims folder and ensure that 
the foregoing development action has been 
conducted and completed in full.  If any 
development is incomplete, including if 
an examiner's report does not include the 
information requested, appropriate 
corrective action should be taken.  

Thereafter, the case should be returned to the Board for 
further appellate consideration, if in order.  The appellant 
has the right to submit additional evidence and argument on 
the matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


